DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 6/3/2022 has been fully considered. Claims 4-6 are cancelled and claims 1-3 are pending.

It is noted that the Applicant’s claimed for foreign priority under 35 U.S.C. 119 has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2009/0029151).

Regarding claim 1, Noguchi discloses a transparent conductive film comprising a hard-coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #11a; paragraph [0102]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]); wherein a tip of a polyacetal pen slides forward and backward on a surface of the hard-coating layer (paragraph [0126]), wherein the hard-coating layer is made from a hard-coating material comprising a urethane acrylate, a polyol (meth)acrylate and a (meth)acrylic polymer (paragraph [0043]); wherein the hard-coating layer is formed from applying a solution of the hard-coating material in a diluent solvent to one side of the transparent film substrate to form a coating film and then curing the coating film (paragraph [0066]) and wherein the hard coating layer comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material (paragraphs [0056] and [0057]).
	The transparent conductive film reads on the claimed writing sheet. The hard coating layer reads on the claimed writing layer. The transparent film substrate reads on the claimed base provided on one surface side of the writing layer. The tip of a polyacetal pen sliding forward and backward on a surface of the hard coating layer reads on the claimed touch pen contact surface being a surface of the hard coating layer opposite to the base.
The average particle size of the fine particles and the content of fine particles in the hard-coating material overlaps the claimed ranges for the average particle diameter of the fine particles and the content of fine particles in the coating composition
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a fine unevenness structure having antiglare properties for the hard coating layer (paragraph [0054] of Noguchi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the hard coating layer of Noguchi comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material, it is clear that the transparent conductive film of Noguchi would intrinsically have a dynamic friction coefficient as measured when, after a pen tip of a touch pen is brought into contact with the touch pen contact surface, a load of 200 g is applied to the touch pen and the touch pen is linearly slid at a predetermined sliding speed while maintaining an angle formed between the touch pen and the touch pen contact surface at 45°, the pen tip having a diameter of 0.5 mm, wherein the dynamic friction coefficient when the sliding speed is 1.5 mm/s is 0.13 or more and 0.35 or less, the dynamic friction coefficient when the sliding speed is 20 mm/s is 0.15 or more and 0.40 or less, the dynamic friction coefficient when the sliding speed is 50 mm/s is 0.18 or more and 0.45 or less, and the dynamic friction coefficient when the sliding speed is 80 mm/s is 0.18 or more and 0.47 or less as paragraph [0069] of Applicant’s Specification states that when the content of the fine particles in the writing layer is 0.1 mass parts or more and 50 mass parts or less the dynamic coefficient of friction at each of the sliding speeds can be achieved.

Regarding claim 2, Noguchi discloses a transparent conductive film comprising a hard-coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #11a; paragraph [0102]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]); wherein a tip of a polyacetal pen slides forward and backward on a surface of the hard-coating layer (paragraph [0126]), wherein the hard-coating layer is made from a hard-coating material comprising a urethane acrylate, a polyol (meth)acrylate and a (meth)acrylic polymer (paragraph [0043]); wherein the hard-coating layer is formed from applying a solution of the hard-coating material in a diluent solvent to one side of the transparent film substrate to form a coating film and then curing the coating film (paragraph [0066]) and wherein the hard coating layer comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material (paragraphs [0056] and [0057]).
	The transparent conductive film reads on the claimed writing sheet. The hard coating layer reads on the claimed writing layer. The transparent film substrate reads on the claimed base provided on one surface side of the writing layer. The tip of a polyacetal pen sliding forward and backward on a surface of the hard coating layer reads on the claimed touch pen contact surface being a surface of the hard coating layer opposite to the base.
The average particle size of the fine particles and the content of fine particles in the hard-coating material overlaps the claimed ranges for the average particle diameter of the fine particles and the content of fine particles in the coating composition
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a fine unevenness structure having antiglare properties for the hard coating layer (paragraph [0054] of Noguchi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the hard coating layer of Noguchi comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material, it is clear that the transparent conductive film of Noguchi would intrinsically have a dynamic friction coefficient as measured when, after a pen tip of a touch pen is brought into contact with the touch pen contact surface, a load of 200 g is applied to the touch pen and the touch pen is linearly slid at a predetermined sliding 3Application No. Not yet assignedDocket No. P61582 speed while maintaining an angle formed between the touch pen and the touch pen contact surface at 45°, the pen tip having a diameter of 0.5 mm, wherein when measurement results are plotted on a coordinate plane with the sliding speed as a horizontal axis (unit: mm/s) and the dynamic friction coefficient as a vertical axis, an inclination of a line segment connecting between coordinates at which the sliding speed is 1.5 mm/s and coordinates at which the sliding speed is 50 mm/s is more than 0.0006 and less than 0.0072 as paragraph [0069] of Applicant’s Specification states that when the content of the fine particles in the writing feel improving layer is 0.1 mass parts or more and 50 mass parts or less the dynamic coefficient of friction at each of the sliding speeds can be achieved.

Regarding claim 3, Noguchi discloses a transparent conductive film comprising a hard-coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #11a; paragraph [0102]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]); wherein a tip of a polyacetal pen slides forward and backward on a surface of the hard-coating layer (paragraph [0126]), wherein the hard-coating layer is made from a hard-coating material comprising a urethane acrylate, a polyol (meth)acrylate and a (meth)acrylic polymer (paragraph [0043]); wherein the hard-coating layer is formed from applying a solution of the hard-coating material in a diluent solvent to one side of the transparent film substrate to form a coating film and then curing the coating film (paragraph [0066]) and wherein the hard coating layer comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material (paragraphs [0056] and [0057]).
	The transparent conductive film reads on the claimed writing sheet. The hard coating layer reads on the claimed writing layer. The transparent film substrate reads on the claimed base provided on one surface side of the writing layer. The tip of a polyacetal pen sliding forward and backward on a surface of the hard coating layer reads on the claimed touch pen contact surface being a surface of the hard coating layer opposite to the base.
The average particle size of the fine particles and the content of fine particles in the hard-coating material overlaps the claimed ranges for the average particle diameter of the fine particles and the content of fine particles in the coating composition
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a fine unevenness structure having antiglare properties for the hard coating layer (paragraph [0054] of Noguchi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the hard coating layer of Noguchi comprises fine particles having an average particle size of 2 to 20 µm in an amount from 4 to 50 parts by weight based on 100 parts of hard-coating material, it is clear that the transparent conductive film of Noguchi would intrinsically have a dynamic friction coefficient as measured when, after a pen tip of a touch pen is brought into contact with the touch pen contact surface, a load of 200 g is applied to the touch pen and the touch pen is linearly slid at a predetermined sliding speed while maintaining an angle formed between the touch pen and the touch pen contact surface at 45*, the pen tip having a diameter of 0.5 mm, wherein when measurement results are plotted on a coordinate plane with the sliding speed as a horizontal axis (X-axis) (unit: mm/s) and the dynamic friction coefficient as a vertical axis (Y- axis), an approximation curve obtained by polynomial approximation of four sets of coordinates: coordinates at which the sliding speed is 1.5 mm/s; coordinates at which the sliding speed is 20 mm/s; coordinates at which the sliding speed is 50 mm/s; and coordinates at which the sliding speed is 80 mm/s satisfies claimed expressions (1) to (4) as paragraph [0069] of Applicant’s Specification states that when the content of the fine particles in the writing feel improving layer is 0.1 mass parts or more and 50 mass parts or less the dynamic coefficient of friction at each of the sliding speeds can be achieved.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Noguchi does not anticipate the claims.

The Examiner agrees and notes that Noguchi does not anticipate the newly amended claims and therefore the previous 102(a)(1) rejection has been withdrawn.
However, a new ground of rejection is being made under 103(a) by Noguchi as stated above.

Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.

Applicants argue that the particle sizes and amounts of fine particles best suited for Noguchi deviate from the present invention.

The Examiner disagrees and notes that the average particle size of the fine particles and the content of fine particles in the hard-coating material as disclosed in paragraphs [0056] and [0057] of Noguchi overlaps the claimed ranges for the average particle diameter of the fine particles and the content of fine particles in the coating composition
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a fine unevenness structure having antiglare properties for the hard coating layer (paragraph [0054] of Noguchi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, the rationale of fine unevenness structure having antiglare properties from paragraph [0054] of Noguchi is the same as that disclosed in paragraph [0017] of Noguchi. Some of the fine particles protruding from the hard-coating layer would provide a fine unevenness structure.
Based on these reasons, Noguchi suggests the claimed average particle size and content of the fine particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785